
	

113 HR 5454 IH: Targeted Use of Sanctions for Killing Elephants in Their Range Act of 2014
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5454
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. DeFazio introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the African Elephant Conservation Act to provide for trade sanctions against countries
			 involved in illegal ivory trade, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Targeted Use of Sanctions for Killing Elephants in Their Range Act of 2014.
		2.Findings and purpose
			(a)FindingsThe Congress finds that—
				(1)poaching of African elephants has increased dramatically since 2006, and has reached levels that
			 threaten the continued existence of many elephant populations;
				(2)poaching of African elephants is being driven by increased demand for ivory in Asia, which has
			 caused ivory prices to rise exponentially in recent years;
				(3)high ivory prices have drawn organized criminal elements into the illegal ivory trade, and it is
			 widely recognized that transnational crime rings involved in trafficking
			 in drugs, guns, and humans are also responsible for trafficking in large
			 quantities of poached ivory from Africa to Asia;
				(4)there is significant evidence that terrorist and insurgent groups in Africa, including groups with
			 ties to al-Qaeda, are financing their operations through the sale of
			 illegal ivory;
				(5)the elephant poaching crisis has become so severe, and the tactics of poachers so sophisticated,
			 that traditional approaches to conservation law enforcement intended to
			 protect elephants in their habitat in Africa are failing;
				(6)a number of countries that serve as major source, transit, or destination points for illegal ivory
			 have proven unable or unwilling to stop the product from coming across
			 their borders; and
				(7)strategies to reduce demand for ivory through education and other nonbinding means are necessary,
			 but not sufficient, to conserve African elephant populations.
				(b)PurposeThe purpose of this Act is to provide a means by which the United States can affect demand for and
			 illegal trafficking of African elephant ivory in other countries by
			 requiring those countries to enter into consultations with the United
			 States to end the illegal ivory trade, as a condition of continued access
			 to United States markets for other natural resource products.
			3.Illegal ivory trade definedSection 2305 of the African Elephant Conservation Act (16 U.S.C. 4244) is amended by redesignating
			 paragraphs (5) through (13) as paragraphs (6) through (14), respectively,
			 and by inserting after paragraph (4) the following:
			
				(5)Illegal ivory tradeThe term illegal ivory trade means any sale, purchase, barter, transit, or exchange of raw ivory or worked ivory that was taken
			 in violation of the laws of an ivory producing country or of international
			 wildlife trade agreements, including CITES..
		4.Amendment to findings in African Elephant Conservation ActSection 2003 of the African Elephant Conservation Act (16 U.S.C. 4202) is amended by adding at the
			 end the following:
			
				(10)Poaching and trafficking of wildlife has become a global crisis, funding organized criminal
			 syndicates and terrorist organizations and harming elephant populations
			 and local communities. African elephant ivory is at the center of this
			 crisis, and immediate action is necessary to eliminate the demand for
			 ivory and the profit incentive for poachers and traffickers..
		5.Statement of policySection 2004 of the African Elephant Conservation Act (16 U.S.C. 4203) is amended—
			(1)by striking and after the semicolon at the end of paragraph (1);
			(2)by striking the period at the end of paragraph (2) and by inserting ; and; and
			(3)by adding at the end the following:
				
					(3)to prevent additional African elephant ivory from entering global commerce, and to reduce demand
			 for ivory that is driving elephant poaching by limiting natural
			 resources-related trade with countries whose nationals are engaged in
			 illegal ivory trade.. 
			6.Certification under Fishermen’s Protective Act of 1967Section 2202 of the African Elephant Conservation Act (16 U.S.C. 4222) is amended by adding at the
			 end the following:
			
				(g)CertificationIdentification of a country by the CITES Standing Committee as a country of primary concern because
			 it is a significant source or transit or destination point for illegal
			 ivory trade is deemed to be a certification with respect to the country
			 for the purposes of section 8(a) of the Fishermen's Protective Act of 1967
			 (22 U.S.C. 1978(a)).. 
		7.Consultation and sanction
			(a)In generalPart II of the African Elephant Conservation Act (16 U.S.C. 4221 et seq.) is amended by adding at
			 the end the following:
				
					2206.Consultation and sanction
						(a)ConsultationNot later than 30 days after a certification with respect to the country under section 2202(g), the
			 President shall seek to enter into consultations with the government of
			 the country for the purpose of obtaining an agreement that will
			 immediately terminate all illegal ivory trade into, out of, or within that
			 country.
						(b)Prohibition on trade in related natural resources
							(1)In generalIf consultations with a government under subsection (a) are not satisfactorily concluded within 90
			 days or if a government refuses to enter into consultations, the President
			 shall direct the Secretary to prohibit the importation into the United
			 States of products of wildlife, fish, and plants from that country until
			 the earlier of—
								(A)the date an agreement with the country under subsection (a) is finalized; or
								(B)the date the CITES Standing Committee finds that the country is no longer a significant source or
			 transit or destination point for illegal ivory trade.
								(2)Public noticeThe Secretary shall publish public notice of any prohibition under this subsection not later than
			 30 days before the effective date of the prohibition.
							(c)Determination of effectiveness of sanctionsNot later than 180 days after the effective date of a prohibition under subsection (b), the
			 Secretary shall determine and report to Congress whether—
							(1)the prohibition is sufficient to cause the country to terminate illegal ivory trade into, out of,
			 or within that country; and
							(2)that country has retaliated against the United States as a result of that prohibition..
			(b)Countries identified before enactmentIn the case of a country that before the date of the enactment of this Act was identified by the
			 CITES Standing Committee as a country of primary concern because it is a
			 significant source or transit or destination point for illegal ivory trade
			 and that the CITES Standing Committee continues to identify as such on the
			 date of the enactment of this Act, the President shall seek to enter into
			 consultations under the amendment made by subsection (a) by not later than
			 30 days after the date of the enactment of this Act.
			
